DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 recite the limitation "the rotational axis,” however, claim 9, from which claims 10 and 11 each depend, only recites a “rotational shaft.” There is therefore insufficient antecedent basis for this limitation in the claims. Furthermore, a shaft is a component, while an axis is an imaginary line. It is unclear whether the “rotational axis” is the rotational axis of the shaft, if the “rotational axis” was intended to mean “the rotational shaft” as introduced in claim 9, of if it refers to some other rotational axis of the system. The claims are therefore indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/900,002 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
16/900,002 application
1. An optical element driving mechanism, comprising: a fixed portion having a main axis; a movable portion movably disposed on the fixed portion and connected to an optical element; and a driving assembly driving the movable portion to move relative to the fixed portion.



1. An optical system, comprising: a first optical module, comprising: a fixed portion; a movable portion movably connected to the fixed portion, wherein the movable portion is used for connecting to an optical element; a driving assembly used for moving the movable portion relative to the fixed portion.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barillot et al. (Pub. No. US 2004/0140737 A1; hereafter Barillot).
 	Regarding claims 1-7 Barillot discloses an optical element driving mechanism, comprising: a fixed portion having a main axis (see Barillot paragraph [0052] “the actuating points for the load and fixed base are respectively the points C and C'”); a movable portion movably disposed on the fixed portion and connected to an optical element (see Barillot Fig. 12, and paragraph [0074] which discloses that the platform is a mirror-platform for holding a mirror); and a driving assembly driving the movable portion to move relative to the fixed portion (see Barillot Fig. 12, item 10); wherein the driving assembly comprises a transmission element (see Barillot Fig. 12, item 42), a first resilient element (see Barillot Fig. 3, item n1), and a driving element (see Barillot Fig. 3, item 20), wherein the driving element is connected to the transmission element through the resilient element (see Barillot Figs. 3 and 12, items 20, n1, and 42), and the transmission element is driven by the driving element to move in a first direction (see Barillot Fig. 3, axis D); wherein the driving element drives the transmission element to move in the first direction when the driving element is deformed in a second direction [see Barillot paragraph [0052] “Power supply of the piezoactive materials 20, 20a causes deformation thereof along the large axis 16”), and the first direction and the second direction are not parallel (see Barillot Fig. 3, items 16 and D); wherein when the driving element is deformed in the second direction, the size of the first resilient element in the first direction is changed to move the transmission element in the first direction (this is how the deformation of the piezoelectric element functions); wherein the driving element comprises two piezoelectric units arranged in the second direction (see Barillot Fig. 3, items 20 and 20a); wherein the driving element further comprises an adhering element disposed between the piezoelectric units, and the piezoelectric units are electrically connected to each other in parallel or in series (see Barillot Fig. 3, items 22a and 22b) ; wherein the driving assembly further comprises a second resilient element, the first resilient element and the second resilient element are disposed on different sides of the driving element (see Barillot Fig. 3, while not labeled, the bottom half of the actuator can be construed as the second resilient member), the second resilient element is connected to the fixed portion (see Barillot Fig. 3, item C’), when the driving element is deformed in the second direction, the size of the second resilient element in the first direction is changed to move the driving element and the transmission element in the first direction, and the deformation amount of the first resilient element and the deformation amount of the second resilient element are substantially identical (since the actuator shell is made of a single uniform material and symmetric, the deformation properties of the top and bottom resilient members will be nearly identical.).

 	Regarding claims 16-18, Barillot discloses the optical element driving mechanism as claimed in claim 1, and further discloses wherein the movable portion comprises: a first movable portion movably connected to the fixed portion (see Barillot Fig. 12, item 42); and a second movable portion movably connected to the first movable portion and connected to the optical element (see Barillot Fig. 12, movable platform); wherein the driving assembly comprises a transmission element (see Barillot Fig. 4, item 28), a first resilient element (see Barillot Fig. 4, item n1), and a driving element (see Barillot Fig. 4, item 20), and the driving element drives the transmission element through the first resilient element to move in a first direction (see Barillot Fig. 4, items 20, n1, and 28); wherein the first movable portion moves in the first direction (see Barillot Figs. 4 and 12, items 42 and axis D), the second movable portion moves in a second direction that is different than the first direction (see Barillot Fig. 4, item 20 deforms along the long axis perpendicular to actuation axis D), and the transmission element is movably connected to the first movable portion (see Barillot Figs. 4 and 12, items 28 and 42).

Claim(s) 1-4, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claeyssen et al. (Pub. No. US 2010/0038995 A1; hereafter Claeyssen).
Regarding claims 1-4, 7, and 9-11 Claeyssen discloses an optical element driving mechanism, comprising: a fixed portion having a main axis (see Claeyssen Fig. 11, item 83); a movable portion movably disposed on the fixed portion and connected to an optical element (see Claeyssen Fig. 11, item 95 and paragraphs [0056]-[0058] which disclose using the actuator in optical applications); and a driving assembly driving the movable portion to move relative to the fixed portion (see P3 Fig. 11, item 90a); wherein the driving assembly comprises a transmission element (see Claeyssen Fig. 11, item 84a), a first resilient element (see Claeyssen Fig. 11, item 1a), and a driving element (see Claeyssen Fig. 11, item 2a), wherein the driving element is connected to the transmission element through the resilient element (see Claeyssen Fig. 11, items 2a, 1a, and 84a), and the transmission element is driven by the driving element to move in a first direction (see Claeyssen Fig. 11, transmission direction is parallel to axis z2); wherein the driving element drives the transmission element to move in the first direction when the driving element is deformed in a second direction (see Claeyssen Fig. 1, deformation axis is the x-axis and the transmission axis is the z-axis. See also paragraph [0045]), and the first direction and the second direction are not parallel (see Claeyssen Fig. 1, x-axis and z-axis); wherein when the driving element is deformed in the second direction, the size of the first resilient element in the first direction is changed to move the transmission element in the first direction (see paragraph [0045], this is how the deformation of the piezoelectric element functions); wherein the driving assembly further comprises a second resilient element, the first resilient element and the second resilient element are disposed on different sides of the driving element (see Claeyssen Fig. 1, item 1 shows two resilient members in the rhomboid structure symmetric about the piezoelectric member 2), the second resilient element is connected to the fixed portion (see Barillot Fig. 11, item 1a), when the driving element is deformed in the second direction, the size of the second resilient element in the first direction is changed to move the driving element and the transmission element in the first direction, and the deformation amount of the first resilient element and the deformation amount of the second resilient element are substantially identical (since the actuator shell is made of a single uniform material and symmetric, the deformation properties of the top and bottom resilient members will be nearly identical.); further comprising a rotational shaft disposed on the fixed portion (see Claeyssen Fig. 11, item 92), and the transmission element drives the movable portion to rotate relative to the rotational shaft (see Claeyssen Fig. 11, item 87a and paragraph [0074]); wherein the movable portion comprises a recess surrounding the rotational axis and positioned at an outer surface of the movable portion (see Claeyssen Fig. 11, item 95 and paragraph [0078], item 95 is disclosed as a cup with an interior spherical surface the space between the fixed base 83 and the cup 95 can be construed as a recess around the rotational axis), the transmission element is disposed in the recess (see Claeyssen Fig. 11, item 87a which is disposed in the recess between the base 83 and the cup 95), and the transmission element is exposed from the recess when viewed in a direction that is perpendicular to the main axis (see Claeyssen Fig. 11, which shows that the transmission element 87a is exposed from the sides, perpendicular to axis z2), wherein the rotational shaft at least partially overlaps the movable portion when viewed in a direction that is perpendicular to the second direction (see Claeyssen Fig. 11, the cup covers the rotational shaft when viewed along axis z2), and the rotational axis at least partially overlaps the transmission element when viewed in a third direction that is perpendicular to the first direction and the second direction (see Claeyssen Fig. 11, the rotational axis can be construed as the y-axis, and overlaps the transmission element 87a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barillot.
Regarding claim 15. Barillot discloses the optical element driving mechanism as claimed in claim 2, but does not specifically disclose that the driving element is exposed from the first resilient element when viewed in the first direction.
Whether the driving element is exposed from the first resilient element or not is merely a function of whether the resilient member is as wide or wider than the driving member (in which case the driving member is not exposed) or whether the driving member is wider than the resilient member (in which case it is exposed). It has been held that selecting from one of a finite number of identified, predictable solutions is well within the purview of the ordinary workman in the art (see MPEP 2143(I)(E)). As noted above, there are only two possibilities: either the driving member is wider than the resilient member, or it isn’t. Since there are only two possibilities, each with a reasonable expectation of success, it would have been obvious to the ordinary workman in the art at the time the invention was filed to select either possibility to achieve the most desirable result. Furthermore, mere changes in size is deemed obvious where the changes in size or proportion would not have an appreciable effect on the performance of the invention (see MPEP 2144.04(IV)(A)).

Allowable Subject Matter
Claims 8, 12-14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        6/30/2022